672 S.E.2d 22 (2008)
WAKE CARES, INC., et al
v.
BOE, et al.
No. 230PA08.
Supreme Court of North Carolina.
December 19, 2008.
Robert N. Hunter, Jr., Greensboro, William Peaslee, Cary, for Wake Cares, Inc., et al.
Curtis H. Allen, III, for Wake County BOE.
Allison Schafer, Legal Counsel, Edwin M. Speas, Jr., John W. O'Hale, Raleigh, for NC School Bd. Assn.
Christopher Z. Campbell, K. Dean Shatley, II, Asheville, for NC Council of School Attys.
The following order has been entered on the motion filed on the 19th day of December 2008 by Defendant to File Corrected Brief Correcting Certain Typographical Errors:
"Motion Allowed by order of the Court in conference this the 19th day of December 2008."